               Case 1:19-cv-03377-LAP Document 190 Filed 11/05/20 Page 1 of 5

   COOPER & KIRK, PLLC                     TODD & WELD LLP               AIDALA, BERTUNA & KAMINS, PC
1523 New Hampshire Ave, N.W.                One Federal Street                  546 Fifth Avenue
    Washington, DC 20036                        27th Floor                          6th Floor
       (202) 220-9600                       Boston, MA 02110                  New York, NY 10036
                                             (617) 720-2626                      (212) 486-0011

                                           November 5, 2020

   VIA ECF
   The Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

          Re:      Giuffre v. Dershowitz, Case No 19-cv-3377-LAP
                   Joint Status Report Pursuant to ECF No. 187

   Dear Judge Preska:

          In accordance with the Court’s order of October 28, 2020 (ECF No. 187), the parties have
   conferred concerning the status of discovery and submit the following joint report:

            Consistent with the Joint Report of the Parties pursuant to Fed. R. Civ. P. 26(f) (Nov. 20,
   2019) (“Joint Report”) (ECF No. 93), both parties continue to anticipate needing to take more than
   the ten depositions permitted under Fed. R. Civ. P. 30(a)(2)(i). Both parties also agree in principle
   that it will be necessary to exceed the presumptive seven-hour limit on party opponent depositions
   and have committed to confer on the parameters of those depositions at the appropriate time. The
   parties have jointly agreed to take John Zeiger’s deposition on December 16, 2020.

           The parties have reached an impasse on the general protective order to apply to discovery
   produced in this case. Specifically, the parties disagree about whether documents produced by
   Plaintiff in Giuffre v. Maxwell under the protective order in that case should remain protected in
   this case, and they propose to submit letter briefs on this issue in accordance with the following
   schedule: Parties will file initial letters no later than 5 pm EST on Thursday, November 12, and
   responsive letters no later than 5 pm EST on Thursday, November 19.

          The parties additionally submit the following individual status reports:

   Plaintiff

           Plaintiff is close to completing her initial productions in this case. On December 16, 2019,
   Plaintiff produced copies of her productions in Giuffre v. Maxwell and Edwards v. Dershowitz,
   copies of productions by third parties Victims Refuse Silence and Mar-a-lago in Giuffre v.
   Maxwell, transcripts and exhibits from Plaintiff’s depositions in Giuffre v. Maxwell, and all Epstein
   plane flight logs in Plaintiff’s possession. On February 28, 2020, Plaintiff produced copies of
   records provided in response to public records requests submitted in connection with this litigation.
   Documents from Plaintiff’s two email accounts were collected on December 23, 2019, and all
   responsive, non-privileged, non-confidential documents identified therein that were not previously
           Case 1:19-cv-03377-LAP Document 190 Filed 11/05/20 Page 2 of 5

Nov. 5, 2020
Page 2
produced in the Maxwell matter have been produced on July 21 and October 26, 2020. 1 On October
27, 2020, Plaintiff produced material from Giuffre v. Maxwell in accordance with this Court’s
order of September 9, 2020 (ECF No. 174). Finally, direct messages from Plaintiff’s Twitter
account were collected in late October 2020, and responsive messages were produced on
November 3, 2020.

       Plaintiff has collected but not yet produced financial and medical records, and other
responsive, non-privileged documents that contain confidential information, because the parties
have not yet agreed on a protective order. Plaintiff’s text and “WhatsApp” messages were collected
on February 5, 2020, but Plaintiff is still reviewing these documents and thus has not yet made a
production from these collections. Finally, Plaintiff has withheld certain documents on privilege
grounds. The parties have not yet conferred on a privilege log.

        Defendant’s document productions are seriously deficient. The parties agreed on search
terms for Defendant’s emails on August 7, 2020. Thus far, however, Defendant has produced only
1,681 documents (counting emails and attachments) from Defendant’s personal email account, out
of what Plaintiff understands to be a much larger body of responsive documents. Moreover,
Defendant has not collected, reviewed or produced a single email directly from his Harvard
account. Accordingly, Plaintiff served a document subpoena directly on Harvard in September,
seeking, inter alia, Defendant’s emails. Plaintiff is currently working cooperatively with Harvard
on that subpoena. Plaintiff anticipates privilege and cost-shifting disputes relating to Defendant’s
Harvard email account, but those disputes are not yet ripe to bring to a court. Also anticipated but
unripe are disputes about Defendant’s assertions of privilege over his communications with
Ghislaine Maxwell and/or Jeffrey Epstein and/or their counsel. Defendant has not yet produced
Twitter Direct Messages or any other electronic messages such as text messages.

        Apart from responsive emails and other communications, Defendant has largely not yet
produced: billing records, documentation of Jeffrey Epstein’s reimbursements for legal fees,
certain “travel records,” documentation underlying Defendant’s various bar complaints,
confidentiality, joint defense, or common interest agreements with key individuals associated with
this case, medical records (presumably withheld pending entry of a protective order), and a
recording of a conversation with Julie Brown of the Miami Herald (which Defendant says is
currently inaccessible). Defendant has also refused to produce tax records and documents relating
to certain details of the settlement of his litigation with Brad Edwards and Judge Paul Cassell, and
Plaintiff anticipates moving to compel production of those records. The parties continue to
negotiate the scope of Defendant’s response to certain requests, and until Plaintiff receives
complete productions, she will not be in a position to determine whether Defendant has complied
with all of her discovery requests or whether there are additional disputes that require this Court’s
intervention.




       1
          Plaintiff has committed to Defendant that, if in the course of preparing her privilege log,
Plaintiff discovers additional responsive, non-privileged documents, or privileged documents
that can be produced in redacted form, she will supplement her productions.
         Case 1:19-cv-03377-LAP Document 190 Filed 11/05/20 Page 3 of 5

Nov. 5, 2020
Page 3
       Plaintiff strongly disagrees with many of Defendant’s factual representations regarding the
discovery process, the protective order, and Plaintiff’s production and preservation efforts and
reserves the right to address those inaccuracies and misstatements at the appropriate time.

Defendant

        At the outset, it bears noting that discovery in this matter has been enormously complex as
a result of the confidentiality issues posed by the Giuffre v. Maxwell case, which have permeated
this case. Although Defendant will reserve argument on this issue to the letter briefs proposed
above, Plaintiff recently made clear for the first time her belief that all documents which Plaintiff
produced in the Maxwell case — which comprise a substantial portion of Plaintiff’s productions
in this case — are subject to the Maxwell Protective Order merely by virtue of the fact of their
prior production in that case. (This, of course, renders Plaintiff’s initial agreement to a minimal
protective order in this case, as discussed in the Joint Report (ECF No. 93), completely illusory
and would create a situation where Plaintiff can effectively maintain confidentiality over most of
her documents while Defendant enjoys no such protection).

       As well, Defendant objects in principle to Plaintiff’s counsel participating in deposition
discovery in this case for the reasons set forth in Plaintiff’s letters, ECF Nos. 176 & 179, and in
Defendant’s forthcoming motion to disqualify. While Defendant is thus as eager as anyone to
advance this proceeding, there are limits to what can be accomplished before resolution of the
disqualification motion. Defendant notes here, again, that it is solely the failure of Plaintiff’s
counsel to abide by the Maxwell protective order that has created this situation.

        As for Defendant’s specific discovery efforts, to date, Defendant has produced
approximately 3,744 documents totaling approximately 35,000 printed pages. This includes all of
Defendant’s document productions in the related Edwards v. Dershowitz matter, all documents
(including calendars, travel records, credit card bills, phone records, etc.) provided to the Freeh
Group for use in its independent investigation, all relevant audio recordings, and a substantial
production of email from Defendant’s Gmail account. Since the date the parties reached agreement
on email search terms on August 7, 2020, Defendant’s counsel has reviewed approximately 16,000
emails and attachments for responsiveness and privilege, and made four rolling productions, on
August 18, August 28, September 11, and October 23, totaling 1,681 documents. These
productions include many of the categories of documents which Plaintiff incorrectly states have
yet to be produced, and more of these documents will be included in future rolling productions.
Approximately 26,000 emails and attachments from Defendant’s Gmail account remain to be
reviewed, although the review is in process.

        Plaintiff’s criticism of Defendant’s efforts with respect to the collection of his Harvard
email account is without merit. While Defendant no doubt has a possessory interest in his Harvard
emails, he does not have the technical ability to perform a forensic collection of those emails for
use in litigation without Harvard’s agreement and participation. As soon as the parties reached
agreement on an initial set of search terms to apply to the Harvard account (on August 7, 2020),
Defendant provided that list to Harvard and asked for basic information concerning the volume of
email generated by application of the search terms and the date range of email available for
collection. Harvard would not provide that basic information necessary for Defendant to properly
assess the burden to him of the Harvard collection and review process, unless Defendant signed a
            Case 1:19-cv-03377-LAP Document 190 Filed 11/05/20 Page 4 of 5

Nov. 5, 2020
Page 4
contract obligating him to pay for all costs associated with the collection, including the cost for
Harvard to hire outside counsel to review the emails for Harvard confidential information and
information protected by the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g
(“FERPA”). This became a point of contention between Defendant and Harvard, as Defendant
obviously could not agree to pay for the costs of a review without having the basic information
necessary to estimate those costs.

        In the interim, on September 8, 2020, Plaintiff served a subpoena on Harvard seeking the
production of Defendant’s Harvard email. In response, Defendant informed Plaintiff that given
the difficulties posed by the voluntary collection process, he had no objection in principle to
Plaintiff pursuing this discovery via subpoena so long as: (i) accommodations are made for the
protection of Defendant’s attorney-client privileged information; and (ii) the collection and review
is much more narrowly tailored than the process underway for Defendant’s Gmail account, given
the likelihood that much of the relevant, non-privileged information contained in the Harvard email
account is contained within and has been or will be produced from Defendant’s Gmail account.

        In contrast to the substantial email review and production efforts undertaken by
Defendant’s counsel, Plaintiff has taken the position that Plaintiff’s prior productions in the Giuffre
v. Maxwell case largely satisfy her discovery obligations in this case. Plaintiff appears to take the
position that her email production is nearly complete, even though she has to date produced only
746 emails and attachments as a result of the review conducted for this litigation, many of which
are duplicative of emails contained in Plaintiff’s Maxwell productions. Although this issue is not
yet ripe for review, Defendant believes that Plaintiff is in possession of substantial additional
relevant non-privileged information which has yet to be produced. 2 By way of example only, there
are no doubt responsive documents relating to Plaintiff’s contacts with former Epstein employees
for the Jeffrey Epstein-themed podcast, “Broken: Seeking Justice.” As well, Defendant learned
for the first time as a result of Plaintiff’s most recent document production that Plaintiff retained
testifying experts in the Maxwell case who purported to opine on, among other things, reputational
damages and health effects to Plaintiff from the defamation at issue in that case. These materials
are no doubt discoverable in this case where Plaintiff is alleging additional, separate damage to
her reputation and health.

        On a related note, Defendant has repeatedly sought to schedule Plaintiff’s deposition and
has been told only that she cannot travel to the United States as the result of the pandemic; a
situation which is not likely to abate anytime soon.

        Further contributing to the asymmetry of the discovery burdens in this case is that fact that,
in contrast to the mountain of contemporaneous records which Defendant has produced from the
relevant 2000-2002 time frame, Plaintiff has not produced, and claims not to possess, virtually any
contemporaneous documents from this time period to support her claims, apparently having
destroyed critical evidence in the form of a contemporaneous journal in a bonfire in 2013.
Defendant is thus forced to rely primarily on third-party discovery in support of his claims and

        2
         It should be noted in this regard that Plaintiff has a history of falsely denying the existence
of relevant discovery, testifying in her deposition in the Edwards v. Dershowitz case that she had
not exchanged emails mentioning Dershowitz with Sharon Churcher, a claim which was
subsequently shown to be false.
         Case 1:19-cv-03377-LAP Document 190 Filed 11/05/20 Page 5 of 5

Nov. 5, 2020
Page 5
defenses. All of this discovery is likely to be resisted and will take time to complete. (For
example, Defendant has recently subpoenaed the journalist Sharon Churcher for a deposition, as
she possesses critical exculpatory information regarding the falsity of Plaintiff’s claims. It is
anticipated that Churcher will file papers in the next two weeks asking Your Honor to quash that
subpoena). Defendant does not believe a schedule for the completion of discovery should be
established until the disqualification motion has been resolved.




                                                 Respectfully,


    COOPER & KIRK, PLLC                          TODD & WELD LLP

    /s/ Nicole Jo Moss                           /s/ Christian G. Kiely
    Charles J. Cooper*                           Howard M. Cooper*
    Michael W. Kirk                              Christian G. Kiely*
    Nicole J. Moss*                              Kristine C. Oren*
    Haley N. Proctor*                            *Admitted Pro Hac Vice
    *Admitted Pro Hac Vice                       One Federal Street, 27th Floor
    1523 New Hampshire Avenue, NW                Boston, MA 02110
    Washington, DC 20036                         (617) 720-2626
    (202) 220-9600                               hcooper@toddweld.com
    ccooper@cooperkirk.com                       ckiely@toddweld.com
    mkirk@cooperkirk.com                         koren@toddweld.com
    nmoss@cooperkirk.com
    hproctor@cooperkirk.com
                                                 AIDALA, BERTUNA & KAMINS, P.C.

                                                 /s/Arthur L. Aidala
                                                 Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                                 Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                                 546 Fifth Avenue, 6th Floor
                                                 New York, New York 10036
                                                 (212) 486-0011
                                                 iansari@aidalalaw.com
                                                 aidalaesq@aidalalaw.com
